DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.
Claim Status
Claims 1, 6, 10-12, 16-20, 23, 24, 92, 96, 97, 134, 135, and 150-153, as amended 28 May 2021, are currently pending.  Claims 2-5, 7-9, 13-15, 21, 22, 25-91, 93-95, 98-133, and 136-149 are canceled.  Claims 19 and 20 are withdrawn.
Claim Interpretation
Applicant is reminded of the following guidance from MPEP § 2113 regarding product-by-process language:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim"). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations).
The preamble of claim 1 has been amended to read “a functionalized particulate support material for use in a chromatography column or cartridge” (emphasis added).  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10-12, 134, 135, and 150-153 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (US 2008/0185333) in view of Kamath et al. (“Silica gel from rice hull ash: Preparation and characterization”).
Regarding claims 1, 6, 10, 12, 134, 135, and 150-153, Gibson discloses a functionalized silica media that is useful for the treatment of biological samples (abstract; [0034]; [0025]; [0047]; [0041], silica filter media; [0038], biological samples).  
The silica filter media is treated with silane compounds which may be covalently bound to the surface of the hydroxyl bearing porous silica particles ([0054]).  The silica filter media may be treated with more than one silane ([0058]).  
One silane compound may be 3-glycidoxypropyltrimethoxysilane ([0056]; containing oxyethylene groups; reading on claims 1, 10, 12, 134, 135, 150-153).  
Another silane compound may be 3-(trimethoxysilyl) propyl methacrylate) ([0056]; containing vinyl groups; reading on claims 1, 12, 134, 135, 150-153).  These functional groups are inherently capable of enabling polymerization of one or more monomers onto the particle.  Gibson also discloses that the functional moieties on the silane-reacted media may be further reacted using well-known methods to create further new functionalities for other interactions ([0070]).
With respect to the remaining properties recited in claims 1, 150, and 152, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 
Gibson teaches that the media binds components from solution through different mechanisms, such as hydrophilic, hydrophobic, affinity, or electrostatic interactions ([0041], reading on a media capable of being used as a chromatography particle).
While Gibson suggests that the filter media may be in a spherical or particle form ([0008]; [0047]; [0041]) and discloses that the surface area and pore size should be optimized to achieve an effective liquid treatment ([0047]), the reference does not explicitly disclose a preferred particle size or median pore size (claims 1, 6, 150, and 152).  
As the particle surface area and liquid treatment efficiency are variables that can be modified, among others, by adjusting said particle size and pore size, the precise particle size and median pore size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed particle size and median pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size and median pore size of the functionalized media of Gibson to obtain the desired surface area and separation/treatment efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
While Gibson discloses that the silane-treated silica filter media may be in the form of a porous particle ([0047]), and is preferably derived from rice hull ash (abstract, [0042]), the reference does not explicitly disclose that the silane-treated silica filter media may be derived from a silica gel.
Gibson acknowledges that various silica supports are widely known in the art for use as chromatography substrates, but also suggests that these supports may be of high cost ([0016]-[0019]).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to use a silica gel derived from rice hull ash for the silane-treated silica filter media of Gibson, as suggested by at least Kamath, since doing so will be expected to provide a silica filter media with fewer impurities than conventional rice hull ash, and can be produced from rice hull ash in a rapid, simple, and low energy manner. 
Regarding claim 11, Gibson does not explicitly disclose that the carbon content of the material covalently bonded on to the particle surface is less than or equal to about 3.5 wt. % by weight of the particulate support material.  Gibson does disclose that the amount of silanes added to the media surface may be modified through treatment time, the number of surface hydroxyls to be reacted, and the molecular weight of the silane ([0067]-[0068]; [0064], molecular weight of the silane will have an effect on sterically available sites).  Gibson further teaches that the silane-based functional groups are useful in separation applications to capture soluble materials from solution ([0073]).
Accordingly, based upon the explicit teaching of Gibson, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of silane groups (and thus, the carbon content) on the functionalized filter media Gibson to obtain the desired coverage of silane-based functional groups available for reaction with soluble materials in solution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general In re Aller, 105 USPQ 223).
Claims 16-18, 23, 24, 92, 96, and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (US 2008/0185333) and Kamath et al. (“Silica gel from rice hull ash: Preparation and characterization”), as applied to the claims above, and further in view of Schutijser (US 4,415,631).
Regarding claims 16-18, 23, 24, 92, 96, and 97, Gibson discloses all of the claim limitations as set forth above.  Gibson discloses that the silica filter media is treated with silane compounds which may be covalently bound to the surface of the hydroxyl bearing porous silica particles ([0054]).  The silica filter media may be treated with more than one silane ([0058]).  
One silane compound may be 3-glycidoxypropyltrimethoxysilane ([0056]; containing oxyethylene groups; reading on claim 96).  
Another silane compound may be 3-(trimethoxysilyl) propyl methacrylate ([0056]; containing vinyl groups).  These functional groups are inherently capable of enabling polymerization of one or more monomers onto the particle.  Gibson also discloses that the functional moieties on the silane-reacted media may be further reacted using well-known methods to create further new functionalities for other interactions ([0070]).
Although Gibson teaches that this functional moiety may be further reacted using known methods ([0070]) and that the functionalized material should be useful in separating biomolecules from solution ([0034]), the reference does not explicitly disclose that the vinyl group on the 3-(trimethoxysilyl) propyl methacrylate may be further reacted with one or more monomers and optionally one or more spacer molecules so as to form polymer chains extending from the particle surface.
Schutijser discloses a functionalized particulate support material useful for the separation of biomolecules (abstract).  The material includes a particle having a particle surface (C3/L41-52; porous claim 17; C6/L18-52, methacrylamido propyl trimethylammonium chloride, claims 18, 23, 24; C16/L50-63; example of vinyl group and quaternary ammonium groups, claim 23). The reference indicates that all groups are present on the support via covalent bonding (abstract, C4/L14-33). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further react the silane-based vinyl groups on the silica media of Gibson with one or more monomers and one or more optional spacer monomers so as to form polymer chains extending from said particle surface, as taught by Schutijser, since doing so provides a functionalized support material suitable for the separation of biomolecules from solution and which provides excellent hydrophilic properties.  One in the art would be motivated to consider monomers and spacers suggested by Schutijser since Gibson explicitly states that the silane-based functional groups may be further reacted according to methods known in the art and Schutijser represents known methods of reacting silane-based functional groups on a particle surface to develop separation materials.  
It is also noted that the particular spacer group of claim 24 is optional, and therefore does not limit the claim.
Regarding claim 92, while Gibson suggests that the filter media may be in a spherical or particle form ([0008]; [0047]; [0041]) and discloses that the surface area and pore size should be optimized to 
As the particle surface area and liquid treatment efficiency are variables that can be modified, among others, by adjusting said particle size and pore size, the precise particle size and median pore size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed particle size and median pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size and median pore size of the functionalized media of Gibson to obtain the desired surface area and separation/treatment efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 97, Gibson does not explicitly disclose that the carbon content of the material covalently bonded on to the particle surface is less than or equal to about 2.0 wt. % by weight of the particulate support material.  Gibson does disclose that the amount of silanes added to the media surface may be modified through treatment time, the number of surface hydroxyls to be reacted, and the molecular weight of the silane ([0067]-[0068]; [0064], molecular weight of the silane will have an effect on sterically available sites).  Gibson further teaches that the silane-based functional groups are useful in separation applications to capture soluble materials from solution ([0073]).
Accordingly, based upon the explicit teaching of Gibson, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of silane groups (and thus, the carbon content) on the functionalized filter media Gibson to obtain the desired coverage of silane-based functional groups available for reaction with soluble materials in solution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered, but are moot in view of the newly presented grounds of rejection necessitated by the claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777